         Case 7:20-cv-00393 Document 10 Filed on 01/22/21 in TXSD Page 1 of 4


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA,                                 §
                                                              §
                                  Plaintiff,                  §
                                                              §
    v.                                                        §             CASE NO. 7:20-CV-393
                                                              §
    24.934 ACRES OF LAND, MORE OR                             §
    LESS, SITUATE IN HIDALGO COUNTY,                          §
    STATE OF TEXAS; AND UNITED                                §
    IRRIGATION DISTRICT, ET. AL.                              §
                                                              §
                               Defendants.                    §


         PLAINTIFF’S UNOPPOSED MOTION FOR A CONTINUANCE OF THE JOINT
         DISCOVERY/CASE MANAGEMENT PLAN AND THE INITIAL PRETRIAL AND
             SCHEDULING CONFERENCE PURSUANT TO FED. R. CIV. P. 26(f)



           The United States, through the Assistant United States Attorney, N. Joseph Unruh,

respectfully moves for a continuance of the filing of a Joint Discovery/Case Management Plan and

the initial pretrial and scheduling conference scheduled for February 3, 2021.

                                                  BACKGROUND

           The United States commenced this case on December 3, 2020 by filing the Declaration of

Taking, which sought to acquire fee simple interest in property identified as Tract RGV-MCS-

2108. 1 On December 10, 2020, the United States deposited $100,000.00 in the registry of the Court

as estimated just compensation. Upon deposit of the estimated just compensation, title to the tract

identified as RGV-MCS-2108 vested in the name of the United States by operation of law. 2



1
  Dkt. No. 2.
2
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “1 title to the estate or interest specified in the declaration vests in the
Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just compensation
for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee Nat. Gas. Co.
v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a Declaration of Taking Act case, “[t]itle and the right to possession
vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
                                                      Page 1 of 4
                                                Motion for a Continuance
      Case 7:20-cv-00393 Document 10 Filed on 01/22/21 in TXSD Page 2 of 4

                                            REQUEST FOR RELIEF

        The United States requests that the Court continue the filing of the Joint Discovery/Case

Management Plan and the initial pretrial and scheduling conference as it will not prejudice any

party of this case. Rather, the United States believes the continuance sought herein will preserve

judicial and party resources based on the following reasons:

        1. This is a federal land condemnation action seeking to acquire property in order “to

            construct, install, operate, and maintain roads, fencing, vehicle barriers, security

            lighting, cameras, sensors, and related structures designed to help secure the United

            States/Mexico border within the State of Texas.” 3

        2. On January 20, 2021, President Joseph R. Biden, Jr., executed a Presidential

            Proclamation, terminating the national emergency at the Southern Border Wall and

            directing “a careful review of all resources appropriated or redirected to construct a

            southern border wall” through the development of “a plan for the redirection of funds

            concerning the southern border wall.” 4

        3. The plan for the redirection of funds concerning the southern border wall is expected

            to be developed within 60 days from the date of the proclamation. 5

        4. No action other than service of process/notice will continue at this time until the

            position of the United States is determined.

        5. The United States will continue to diligently serve all named Defendants pursuant to

            Rules 4 and 71.1 of the Federal Rules of Civil Procedure.




3
  Dkt. No. 2, Schedule B.
4
  WHITE HOUSE, Proclamation on the Termination of Emergency With Respect to the Southern Border of the United
States and Redirection of Funds Diverted to Border Wall Construction (January 20, 2021),
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/proclamation-termination-of-
emergency-with-respect-to-southern-border-of-united-states-and-redirection-of-funds-diverted-to-border-wall-
construction/.
5
  Id.
                                                  Page 2 of 4
                                           Motion for a Continuance
      Case 7:20-cv-00393 Document 10 Filed on 01/22/21 in TXSD Page 3 of 4

       Based on the foregoing, the United States requests that the Court grant this motion and

enter an order continuing the filing of the Joint Discovery/Case Management Plan and the initial

pretrial and scheduling conference for at least 60 days.

                             CERTIFICATE OF CONFERENCE

       On January 21-22, 2021, the undersigned counsel contacted Glenn Jarvis, counsel for

United Irrigation District and Dylbia Jefferies Vega, counsel for Cameron County, who advised

they were unopposed to the instant motion.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                                      United States Attorney
                                              By:     s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      United States Attorney
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      Email: Neil.Unruh@usdoj.gov
                                                      Attorney in Charge for Plaintiff




                                            Page 3 of 4
                                      Motion for a Continuance
     Case 7:20-cv-00393 Document 10 Filed on 01/22/21 in TXSD Page 4 of 4

                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on this 22nd day of January 2021, a copy of the foregoing was served on all

parties in accordance with the Federal Rules of Civil Procedure.

                                                     s/ N. Joseph Unruh
                                                     N. JOSEPH UNRUH
                                                     Assistant United States Attorney




                                           Page 4 of 4
                                     Motion for a Continuance
